Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 recites the limitations “the value” and “the roll-off region”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 23 recites the limitation “the operations”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-19 & 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ren (US 2012/0033868) in view of Erhard (US 2014/0328458).
Regarding claim 15, Ren teaches a method implemented by an imaging system, the method comprising:
generating, at a first time point, first spatial data of a breast (breast 102, [0022]) based on data captured by at least one sensor (receptor 110, [0022]) incorporated into an imaging detector ([0022]); and
generating, based on the first spatial data, at least one of a contact map or positional data for the compressed breast ([0028] & Figures 5-6).
However, Ren fails to disclose, based on the at least one of a contact map or positional data, generating a notification that the breast is in at least one of an improper compression or an improper position.
Erhard teaches, based on the at least one of a contact map or positional data ([0056]), generating a notification (output signal 17, [0080]) that the breast is in an improper compression ([0080] & Figure 12C).
Step S1c in [0056] teaches determining a breast size category relative to the breast contact area, illustrated in Figure 13.  Based on the breast size category, [0080] teaches that the system can determine whether the compression is adequate, too high, or too low.  Because the breast contact area is measured between the compression plate, this satisfies the limitation of basing the notification on a contact map or positional data.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Ren to include, based on the at least one of a contact map or positional data, generating a notification that the breast is in at least one of an improper compression or an improper position, as taught by Erhard.  Proper compression is important during a mammogram, as an overly-compressed breast can cause discomfort in a patient, and insufficient compression can lower image quality while increasing the radiation dose to the patient.
Regarding claim 16, Ren in view of Erhard teach the method of claim 15, and Ren further teaches:
generating, at a second time point, second spatial data of the breast based on data captured by the at least one sensor ([0022] & Figure 1a);
Paragraph [0022] teaches that the x-ray source 100 captures images while moving along an arc.  Any of these positions, illustrated in Figure 1a, after the first position can be considered the second time point.
based on the first spatial data and the second spatial data, determining an amount of motion of the breast that occurred between the first time point and the second time point ([0028] & Figures 5-6); and
based on the determined amount of motion performing at least one of:
generating a motion map for the breast ([0028] & Figures 5-6);
discarding one or more acquired projections for use in generating a tomosynthesis reconstruction ([0032]-[0033]); or
correcting a medical image acquired at substantially the second time point ([0032]-[0033]).
Regarding claim 17, Ren in view of Erhard teach the method of claim 16, and Ren further teaches:
comparing the determined amount of motion to a predetermined threshold (threshold, [0032]); and
wherein discarding one or more acquired projections is based on the comparison ([0033]).
Regarding claims 18-19, Ren in view of Erhard teach the method of claim 15, and Erhard further teaches:
based on the contact map, determining a value (breast contact area, [0056]) for a roll-off region, wherein the value for the roll-off region is an area of the roll-off region ([0056]);
Paragraph [0056] teaches that the breast contact area can be determined both before and during compression.  Because, as stated in Applicant’s application, the roll-off region refers to the change in area between the compressed and non-compressed breast, one having ordinary skill in the art would easily be able to determine the roll-off region from the teachings of Erhard by subtracting the pre-compressed breast contact area from the compressed breast contact area.
comparing the determined value for the roll-off region to a predetermined threshold (compression force limit, [0059]) for the roll-off region ([0059]); and
Although [0059] teaches that the predetermined threshold is the compression force limit, [0008] teaches that “the compression force is computed as a function of the breast contact area”.  Therefore, a direct correlation exists between the compression force and the breast contact area such that the compression force limit represents an exact value of breast contact area.
wherein the notification (output signal, [0059]) is generated based on the comparison ([0059]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Ren to include, based on the contact map, determining a value for a roll-off region, wherein the value for the roll-off region is an area of the roll-off region; comparing the determined value for the roll-off region to a predetermined threshold for the roll-off region; and wherein the notification is generated based on the comparison, as taught by Erhard.  Because breast area increases directly with compressive force, a significant increase in breast area may indicate that the breast is being compressed with a dangerous amount of force.
Regarding claim 22, Ren in view of Erhard teach the method of claim 16, and Ren further teaches that the motion map includes magnitudes of motion for a plurality of different regions of the breast ([0028] & Figures 5-6).
Regarding claim 23, Ren in view of Erhard teach the method of claim 15, wherein the operations further comprise, based on the determined amount of motion, generating a correction map ([0033]).
Paragraph [0033] teaches that correcting the images “may include proper global and local adjustment, transformation, and shift back to correct the motion amount”.  Applied to the motion map, this constitutes a correction map.
Claims 20 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ren in view of Erhard, as applied to claim 15, above, in further view of Fischer (US 2011/0087098).
Regarding claim 20, Ren in view of Erhard teach the method of claim 15.
However, Ren in view of Erhard fail to disclose that the at least one sensor includes an ultrasonic sensor.
Fischer teaches (Figure 2) that the at least one sensor includes an ultrasonic sensor (ultrasound transducer 20, [0037]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Ren in view of Erhard such that the at least one sensor includes an ultrasonic sensor, as taught by Fischer.  Compared to Ren, which teaches using X-rays to image the breast, the use of ultrasound imaging eliminates the patient’s exposure to ionizing radiation.
Regarding claim 24, Ren in view of Erhard teach the method of claim 15, and Ren further teaches that the first spatial data includes data of internal breast tissue ([0025]).
Paragraph [0025] teaches that lesions, calcifications, and masses can be imaged; these objects are located internally of the breast, demonstrating that internal breast tissue is imaged.
However, Ren in view of Erhard fail to disclose that the at least one sensor includes an ultrasound sensor.
Fischer teaches (Figure 2) that the at least one sensor includes an ultrasound sensor (ultrasound transducer 20, [0037]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Ren in view of Erhard such that the at least one sensor includes an ultrasound sensor, as taught by Fischer.  Compared to Ren, which teaches using X-rays to image the breast, the use of ultrasound imaging eliminates the patient’s exposure to ionizing radiation.
Claims 21 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ren in view of Erhard, as applied to claim 15, above, in further view of Fisher (US 2008/0242979).
Regarding claims 21 & 25, Ren in view of Erhard teach the method of claim 15, and Ren further teaches that the at least one sensor includes a set of sensors incorporated into the imaging detector ([0022]).
However, Ren in view of Erhard fail to disclose that the at least one sensor includes a set of sensors incorporated into the breast compression paddle.
Fisher teaches (Figure 1) that the at least one sensor includes a set of sensors incorporated into the breast compression paddle (“imaging panels 38, 39 may be incorporated into the compression plate 52”, [0054]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Ren in view of Erhard such that the at least one sensor includes a set of sensors incorporated into the breast compression paddle, as taught by Fisher.  By incorporating the sensors into the breast compression paddle, the paddle serves a dual purpose of both compressing and imaging the breast.  This configuration also brings the sensors into the closest possible distance to the breast, improving imaging quality.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ren in view of Erhard, as applied to claim 15, above, in further view of Kashiwagi (US 2008/0087830).
Regarding claim 26, Ren in view of Erhard teach the method of claim 15.
However, Ren in view of Erhard fail to disclose that the contact map includes a skin line for the breast, an uncompressed breast line, and a roll-off region between the uncompressed breast line and the skin line.
Kashiwagi teaches that the contact map includes a skin line for the breast, an uncompressed breast line, and a roll-off region between the uncompressed breast line and the skin line ([0138]-[0139]).
Paragraphs [0138]-[0139] teach obtaining a skin line of a compressed breast and superimposing it over the skin line of an uncompressed breast.  This superposition allows the roll-off region to be visualized.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Ren in view of Erhard such that the contact map includes a skin line for the breast, an uncompressed breast line, and a roll-off region between the uncompressed breast line and the skin line, as taught by Kashiwagi.  Including the skin lines for the breast both before and after compression allows for the roll-off region to easily be visualized, resulting in the system been able to make a determination of improper compression.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ren in view of Erhard, as applied to claim 15, above, in further view of Kontos (US 2009/0324049).
Regarding claim 27, Ren in view of Erhard teach the method of claim 15.
However, Ren in view of Erhard fail to disclose that the positional data includes data based on the position of a pectoral muscle.
Kontos teaches that the positional data includes data based on the position of a pectoral muscle ([0035]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Ren in view of Erhard such that the positional data includes data based on the position of a pectoral muscle, as taught by Kontos.  Including a stationary reference object such as the pectoral muscle allows any movement of the breast to be more accurately measured.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793